Citation Nr: 1516718	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  12-14 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for right hallux valgus.

2.  Entitlement to a compensable rating for left hallux valgus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active air service from August 1981 to August 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In a May 2012 substantive appeal, the Veteran requested a hearing before a member of the Board.  In an October 2013 statement, the Veteran indicated that he no longer wanted a hearing before the Board.  Therefore, the Veteran's hearing request was withdrawn.  

This case was previously before the Board in November 2014, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

Right and left hallux valgus are manifested by X-ray evidence of bunions and hallux valgus deformity and mild to moderate symptoms of hallux valgus in both feet.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right hallux valgus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Code 5280 (2014).

2.  The criteria for a compensable rating for foot hallux valgus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Code 5280 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in August 2011 advising him what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The August 2011 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In every instance where the minimum schedular rating requires residuals and the schedule does not provide for a 0 percent rating, a 0 percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2014).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2014).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

Unilateral Hallux valgus is rated under Diagnostic Code 5280.  A 10 percent rating is warranted for severe hallux valgus, if equivalent to amputation of the great toe or for surgical resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2014)

Other diagnostic codes related to the feet are Diagnostic Code 5276 (pes planus), Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot), Diagnostic Code 5279 (metatarsalgia), Diagnostic Code 5281 (hallux rigidus), Diagnostic Code 5282 (hammer toe), and Diagnostic Code 5283 (malunion or nonunion of the tarsal or metatarsal bones).  Those conditions are not shown on examination and the Board finds that application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2014).

In addition, a 10 percent rating can be assigned for moderate other injury of the foot.  A 20 percent rating is warranted for moderately severe other injury of the foot.  A 30 percent rating is warranted for sever other injury of the foot.  And a 40 percent rating is warranted for loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).  However, because specific criteria are present in the rating schedule for hallux valgus, the Board finds those criteria must be used because the Veteran is only service-connected for hallux valgus.  Therefore, those rating criteria apply and the hallux valgus is not an "other" injury of the foot as it is a listed disability in the Rating Schedule.  Furthermore, the Board finds that the hallux valgus disability does not result in moderate injury of either foot.  While some examiners have used the terminology that the hallux valgus deformity was mild to moderate, that does not indicate that an injury of the entire foot that was moderate was present.  The Veteran retained a level of function capacity, to include walking and standing, that was less than moderate injury of either foot.  Therefore, an increased rating is not warranted pursuant to Diagnostic Code 5284.

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he should be awarded compensable ratings for right and left hallux valgus because his level of impairment is worse than contemplated by the currently assigned ratings.  

At an August 2011 VA examination, the Veteran reported that his bilateral hallux valgus had continued to get worse over time.  He reported that he experienced redness, swelling, and pain in both feet and that he treated his symptoms with ice, soaks, rest, and elevation.  He denied having any surgeries on either foot and he denied getting injections for pain in either foot.  The Veteran reported that he was only able to walk up to a mile at a time and was only able to stand for one to two hours at a time.  He reported that he worked as a letter carrier for the United States Postal Service (USPS) and reported that he had not missed time from work as a result of flare-ups, but that the weight-bearing required in the course of his duties as a letter carrier caused painful flare-ups of his foot disabilities.  

On physical examination, there was no evidence of Morton's neuroma, metatarsalgia, or hammer toes.  The Veteran was noted to have mild or moderate symptoms of hallux valgus in both feet.  However, the Veteran's symptoms were not noted to be severe, with function equivalent to amputation of the great toe and the examiner noted that the Veteran had not had surgery on either foot.  There was no evidence of hallux rigidus, claw foot, malunion or nonunion of the tarsal or metatarsal bones, or weak foot.  The Veteran did not use an assistive device for ambulation.  X-rays of the feet revealed mild bunion formation, bilaterally; and hallux valgus primus varus deformity, bilaterally.  The examiner confirmed the diagnosis of bilateral hallux valgus.  

At a July 2012 VA examination, the Veteran reported bilateral foot pain and reported that he had "splints" made, but that they did not seem to help. The Veteran reported that he had switched from a walking mail route to a driving mail route at work so he did not have to be on his feet as much during the work day.  He reported that he took Advil for treatment of his foot pain and that he had missed four to five days of work in the past year as a result of foot pain.  On physical examination, there was no evidence of Morton's neuroma, metatarsalgia, or hammer toes.  The Veteran had evidence of hallux valgus, bilaterally, and the examiner noted that the Veteran's symptoms were mild to moderate in severity.  The examiner noted that the Veteran had not had surgery on either foot for treatment of hallux valgus.  There was no evidence of hallux rigidus, claw foot, malunion or nonunion of the tarsal or metatarsal bones, other foot injuries, or weak foot.  The Veteran did not use any assistive devices.  X-rays of the feet revealed bunions and hallux valgus, bilaterally.  The examiner noted that the Veteran's foot disabilities impacted his ability to work in that he occasionally missed work due to foot pain, he took medication daily for treatment, and he had to change his route at work so that he walked less.  The examiner confirmed the diagnosis of bilateral hallux valgus.  

At a January 2015 VA examination, the Veteran reported that his disability had continued to worsen over time.  He reported that he experienced redness, cramping, swelling, and pain and that he treated his symptoms with ice, soaks, rest, and elevation.  The Veteran denied experiencing weakness in either foot.  He reported that he had not undergone any surgical procedures of the feet and that he did not receive injections for treatment of symptoms.  The Veteran reported that he continued to work as a letter carrier, but that he had missed some time from work in the past year as a result of his foot pain.  The Veteran reported that he had to buy a size larger in shoes than he would normally require to accommodate the foot disabilities and avoid pressure to bunion/hallux valgus deformity.  The Veteran denied using a special shoe or any orthotic inserts for the foot disabilities.  The Veteran reported that he used the custom braces or splints that he had been provided in the past as they provided some relief from symptoms.  The Veteran reported painful flare-ups with weight-bearing.  

On physical examination, there was no atrophy or disturbed circulation associated with the hallux deformity in either foot.  There was no instability associated with the service-connected foot disabilities.  The examiner noted that the Veteran's symptoms were moderate in severity, bilaterally.  There was evidence of pain on examination of both feet.  The Veteran's functional impairment was noted to consist of less movement than normal, pain on movement, pain on weight-bearing, swelling, deformity, disturbances in locomotion, and interference with standing.  The Veteran was noted to experience functional loss due to pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time in that he had difficulty with prolonged weight-bearing, bilaterally.  X-rays of the feet did not reveal any significant changes since the prior examination and the left bunion was noted to be greater than the right.

A review of the record shows that the Veteran receives VA treatment for various disabilities.  However, there are no treatment records showing the Veteran to have symptoms of bilateral hallux valgus that are worse than those described in the various VA examination reports of record.  Further, there is no evidence of record showing the Veteran to have had surgery for treatment of his hallux valgus in either foot.  

The Board finds that the Veteran is not entitled to compensable ratings for hallux valgus in either foot.  There is no evidence of record indicating that the Veteran's hallux valgus symptoms are severe or that they are the equivalent of amputation of the great toe in either foot.  Further, the Veteran has not had surgery for hallux valgus on either foot.  Therefore, a compensable rating is not warranted for hallux valgus in either foot.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2014).

The Board further finds that the Veteran is not entitled to the minimum compensable rating under 38 C.F.R. § 4.59.  Although the disability becomes painful on use, the minimum schedular rating criteria for hallux valgus are very specific in that they require surgical resection or that the disability be equivalent to amputation.  Neither surgery nor disability equivalent to amputation is shown, and the Board finds that 38 C.F.R. § 4.59 cannot be read to warrant a compensable rating for the Veteran's hallux valgus disabilities where the rating criteria require such a specific level of disability, with surgery or the equivalent disability of amputation required for a compensable rating, that is much more severe than painful motion.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question have the disabilities warranted higher schedular ratings than those assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that  the record shows that the manifestations of the disabilities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the Veteran's hallux valgus is in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for those higher ratings.  The evidence does not show frequent hospitalizations or marked interference with employment, beyond that anticipated by the assigned ratings.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the preponderance of the evidence is against the claims of entitlement to compensable ratings for right and left hallux valgus.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for right hallux valgus is denied.  

Entitlement to a compensable rating for left hallux valgus is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


